Title: From George Washington to Major John Conway, 10 February 1779
From: Washington, George
To: Conway, John


sir.
Head Quarters [Middlebrook] 10th Feby 1779

I have received thro the hand of Ld Stirling your report of the Surprisal of the guard from Bonham Town. A Disgrace of this kind can never happen to an Officer who is attentive to his duty and takes common precautions. I desire therefore that Lieut. Pierson who had the command of the guard, may be immediately put under arrest—and ordered to Camp if he was detached from hence or to the quarters of the Jersey Brigade if he belongs to those troops that he may take his Trial. I am &.
